                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

            Plaintiff,

v.                                  Criminal Action No. 5:09CR21-03
                                                            (STAMP)
DARWIN DWAYNE HUTCHINS,

            Defendant.


       ORDER DENYING MOTIONS TO REDUCE SENTENCE SEEKING RELIEF
                   UNDER THE FIRST STEP ACT OF 2018

       The defendant in the above-styled criminal matter, Darwin

Dwayne Hutchins, filed a letter motion for reduction of his

sentence seeking relief under the First Step Act (ECF No. 701) as

well as second motion seeking relief under the First Step Act (ECF

No. 702). Subsequently, defendant filed a letter motion to appoint

counsel and motion to expedite (ECF No. 705) as well as an amended

motion to expedite (ECF No. 706).

       This Court entered an order granting in part as framed

defendant’s motion to appoint counsel and appointed Brendan S.

Leary, Esq., Assistant Federal Public Defender for the Northern

District of West Virginia, to assist defendant in asserting an

argument for reduction of his sentence pursuant to the First Step

Act.   ECF No. 707.

       Defendant then filed a letter seeking the status of his

pending motions (ECF No. 708) as well as two “amendments” to his

motion to reduce sentence (ECF Nos. 710 and 711).
       Defendant’s appointed counsel, Brendan S. Leary, Esq., then

filed a “Notice of Case File Review” in which he states he reviewed

the case file in this matter in order to determine whether the

defendant qualified for a reduction of sentence pursuant to the

First Step Act of 2018.            ECF No. 712.             Counsel states that,

“[a]fter reviewing all applicable pleadings and case filings,

undersigned has concluded that Mr. Hutchins is not eligible for any

relief under the Act.”           Id.     Further, counsel states that upon

review, he will not file a motion for reduction of sentence and

adds   that   the    defendant    has     been     advised      in   writing   of   his

conclusion.    Id.

       Thereafter,    defendant        file    a   letter      motion   styled,     “USC

3582(c)(2) First Step Act of 2018 (Amendment)(Argument) Pro Se”.

ECF No. 714.

       The United States of America, by Assistant United States

Attorney Timothy D. Helman, filed a response in opposition to

defendant’s    request     for    a     sentence      reduction,        stating     that

defendant is not entitled to any reduction in his sentence because

his conviction is not a “covered offense” under the First Step Act.

ECF No. 715 at 2.

       Defendant then filed a “response” to the government’s response

in   opposition     (ECF   No.    716)        as   well   as    a    “reply”   to   the

government’s response in opposition (ECF No. 719).

       As an initial matter, this Court notes that the type of

motions filed by the defendant after this Court has appointed



                                          2
counsel    are    routinely       denied   as        improper   “hybrid     motions.”

However, in this particular case, this Court has reviewed the

numerous   motions,        supplements,        and    amendments    filed      by   the

defendant, as well as the notice of case file review filed by

defendant’s      counsel    and    response     in     opposition      filed   by   the

government.

      Upon review, this Court finds that the defendant’s motions

seeking relief under the First Step Act are without merit as the

First Step Act makes no changes to defendant’s sentence.                            The

defendant was convicted upon his plea of guilty on March 8, 2010,

of distribution of cocaine base within 1,000 feet of a protected

location, in violation of 21 U.S.C. § 841(a)(1) and 21 U.S.C.

§ 841(b)(1)(c) and 860, and was sentenced to 188 months in prison.

The statutory penalty under 21 U.S.C. § 841(b)(1)(c) at the time of

sentencing carried a maximum sentence of 20 years in prison and no

mandatory minimum.         This Court finds that this statutory penalty

remains unchanged by the First Step Act and that the defendant is

not   entitled     to   any   reduction        in     his   sentence    because     his

conviction is not a “covered offense” under the First Step Act.

      For the reasons stated above and for reasons appearing to the

Court, this Court finds that the defendant is not entitled to

relief under the First Step Act.                 Accordingly, the defendant’s

motions seeking relief under the First Step Act (ECF Nos. 701, 702,

706) are DENIED.




                                           3
     Should the defendant choose to appeal the judgment of this

Court to the United States Court of Appeals for the Fourth Circuit,

he is ADVISED that he must file a notice of appeal with the Clerk

of this Court within 14 days after the date of the entry of this

order.

     IT IS SO ORDERED.

     The Clerk is directed to transmit a copy of this order to the

defendant, to defendant’s counsel, Brendan S. Leary, Esq., to

counsel for the United States, to the United States Probation

Office, and to the United States Marshals Service.

     DATED:    May 1, 2019



                              /s/ Frederick P. Stamp, Jr.
                              FREDERICK P. STAMP, JR.
                              UNITED STATES DISTRICT JUDGE




                                4
